Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority acknowledged.

Information Disclosure Statement
IDS(es) submitted on 4/28/2022 has/have been considered.

Oath/Declaration
Oath submitted on 4/26/2022 has been accepted.

Drawings
The drawing(s) submitted on 4/26/2022 have been accepted.

Response to Preliminary Amendment
Amendment filed on 4/26/2022 does not constitute new matter, and has been accepted by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. (US 2010/0234063; hereinafter Mueck) in view of Moy et al. (US 2005/0066156; hereinafter Moy).

	Regarding claims 1, Mueck discloses a method for configuring a Software Defined Radio (SDR) capable user equipment, comprising the steps: 
an SDR capable user equipment wirelessly loads an SDR program from a radio access network ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself for operation); 
the SDR capable user equipment executes the loaded SDR program, the SDR program on execution configuring the SDR capable user equipment to support a desired wireless communication technology ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation); 
the SDR capable user equipment loads the SDR program using a dedicated SDR configuration channel, the dedicated SDR configuration channel being disjoint with any communication channel defined by the desired wireless communication technology ([0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel on dedicated physical channel), 

the SDR capable user equipment scans a predetermined frequency spectrum searching the broadcasted beacon ([0608]: if CPC not available, SDR scans for frequency bands to receive signals); and 

Mueck discloses all the particulars of the claim but is unclear about
wherein the radio access network broadcasts a beacon comprising a pointer pointing to a location of the SDR program, the location comprising the dedicated SDR configuration channel or a subchannel of the dedicated SDR configuration channel; and
the SDR capable user equipment receives the broadcasted beacon and tunes to the dedicated SDR configuration channel or subchannel thereof pointed to by the pointer for loading the SDR program.

	Hoever, Moy does disclose 
wherein the radio access network broadcasts a beacon comprising a pointer pointing to a location of the SDR program, the location comprising the dedicated SDR configuration channel or a subchannel of the dedicated SDR configuration channel ([0029]-[0034]: SDR program configuration components include a pointer which refers to the location of a specific set of code/technology to be implemented for communication); and
the SDR capable user equipment receives the broadcasted beacon and tunes to the dedicated SDR configuration channel or subchannel thereof pointed to by the pointer for loading the SDR program (Mueck: [0613]: determining communication interface based on Cognitive Pilot Channel information and tuning to said technology radio system for communication; Moy: [0029]-[0034]: SDR program configuration components include a pointer which refers to the location of a specific set of code/technology to be implemented for communication).
It would have been obvious before the effective filing date of the claimed invention to incorporate Moy’s disclosure to be able to implement SDR software more effectively to select specific radio communication interface for communication.

Regarding claim 2, Mueck discloses the method according to claim 1, wherein the dedicated SDR configuration channel is at a different frequency than any communication channel used by the desired wireless communication technology ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation).  

Regarding claim 3, Mueck discloses the method according to claim 1, wherein the dedicated SDR configuration channel is provided as a unicast channel ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information via dedicated channel), a multicast channel or as a broadcast channel.  

Regarding claim 4, Mueck discloses the method according to claim 1, wherein the beacon is broadcasted at different frequencies and/or a plurality of different beacons is broadcasted at a single frequency and/or a plurality of different beacons is broadcasted at different frequencies ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel or Virtual-Cognitive Pilot Channel).  

Regarding claim 5, Mueck discloses the method according to claim 1, wherein the dedicated SDR configuration channel is provided by a wireless network ([0002]: cellular network), a radio unicast network, a radio broadcast network or a radio multicast network being different from the radio access network .  

Regarding claim 6, Mueck discloses the method according to claim 1, wherein the radio access network provides a plurality of SDR programs each configuring the SDR capable user equipment to support a different wireless communication technology supported by the radio access network, and the SDR capable user equipment selects an SDR program from the plurality of SDR programs, the selected SDR program configuring the SDR capable user equipment to support the desired wireless communication technology ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation).  

Regarding claim Mueck in view of Moy discloses the method according to claim 6, wherein the selected SDR program is accessed by an SDR configuration channel identifier, an SDR configuration subchannel identifier, an SDR program identifier and/or a radio access network service identifier, the radio access network service delivering the SDR program to the SDR capable user equipment (Moy: [0029]-[0034]: SDR program configuration components/parameters).  
It would have been obvious before the effective filing date of the claimed invention to incorporate Moy’s disclosure to be able to implement SDR software more effectively to select specific radio communication interface for communication.


Claim 8 (Currently Amended): A radio access network, supporting a wireless communication technology defining at least one communication channel and providing an SDR program for being loaded by an SDR capable user equipment, the radio access network being configured for carrying out the method according to claim 1 ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation).  

Regarding claim 9, Mueck discloses the radio access network according to claim 8, being configured as a cellular network ([0002]: cellular network).  

Regarding claim 10, Mueck discloses the radio access network according to claim 9, wherein the cellular network supports at least one wireless communication technology according to at least one of the radio technology standards global system for communications JGSM), universal mobile telecommunications system (UMTS), Long Term Evolution (LTE), LTE Advanced (LTE-A), LTE Broadcast (LTE-B), LTE Machine Type Communication (LTE-M), narrow band internet of things (NB-IoT), fifth generation new radio (5G NR), sixth generation (6G), IEEE 802 or a later evolution of one of these radio technology standards ([0003], [0005]: various wireless communication systems).  

Regarding claim 11, Mueck discloses an SDR capable user equipment for a radio access network, being configured for carrying out the method according to claim 1 ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation).  

Regarding claim 12 Mueck discloses a computer program product comprising a computer readable storage medium storing a program code, the program code being executable by a computing device and causing the computing device to carry out the method according to claim 1 when being executed by a processor of the computing device ([0050]-[0051]: SDR enabled radio communication terminal devices receiving Cognitive Pilot Channel information and using said information to reconfigure itself to use certain wireless communication technology for operation).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/Primary Examiner, Art Unit 2644